985 So.2d 1233 (2008)
Roger D. LEBLANC, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3092.
District Court of Appeal of Florida, Fifth District.
July 18, 2008.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant's first point, the legality of the fines imposed as part of his habitual offender sentence, was not preserved by contemporaneous objection or rule 3.800 motion. Accordingly, we affirm on this point without prejudice for Appellant to file a rule 3.800 motion. Polite v. State, 847 So.2d 1156, 1157 (Fla. 5th DCA 2003).
We also affirm as to Appellant's second point. See Massey v. State, 609 So.2d 598 (Fla.1992).
AFFIRMED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.